Title: From Benjamin Franklin to Sartine, 28 November 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Passy, Nov. 28. 1779.
I return your Excellency many thanks for your favour in granting Liberty to Capt. Stevenson, and to the six americans who were taken up at Cudant.
There is another American Captain named John Lock, now a Prisoner at Nantes who as I understand was taken in an English Whaling Vessel. Since his being in france he has contracted an acquaintance with a Melle. des Bois, and they intend a Marriage. She is come to Paris to endeavour to procure his liberty, and is recommended to me by Mr. Beaugeard the Treasurer of Bretagne, as your Excellency will see by the enclos’d. By the Letters that have passed between this Captain and the Lady and by her Earnestness in her sollicitations I perceive they are passionate Lovers, and cannot but wish the Obstacles to her Union removed, and that there were a great many more Matches made between the Two Nations, as I fancy they will agree better together in Bed than they do In Ships.— I was unwilling to trouble your Excellency, but I could not refuse the request of this distressed Damsel that I would lay her case before you, and pray you to regard it favourably. You may lose a Prisoner by granting this Grace, but I hope the king will gain by it some good young Subjects. With the greatest respect, I am. &c.
Mr. De Sartine
